DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
At the onset, it is noted that claims 11-13 were incorrectly withdrawn from consideration in the previous Office Action. These claims are now being examined. 
Claims 10, 14, and 17 are allowable. The restriction requirement between species A-E , as set forth in the Office action mailed on 02 May 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of  02 May 2022 is partially withdrawn.  Claims 16, 18, and 19 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 3, 5, and 6 remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “one of the bearings does not surround the fluid passageway.” There is no description of this in the specification. Further, each bearing (132a, 132b 306a, 306b, 374, 376,378, 380) are all shown in the drawings as surrounding the fluid passageway. Since the bearings are recited in claim 1 as being between the first and second portions, it is unclear how a bearing between the two would not surround the fluid passageway. 



Claim Rejections - 35 USC § 102
Claims 1, 4, 7-9, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott (USP 6,085,782).
In regards to claim 1, Ott discloses a quick connect fluid connector swivel, comprising:
a first portion (1) that is mechanically and fluidly connectable to a first fluid system;
a second portion (2, 3) that is mechanically and fluidly connectable to a quick connect fluid connector that is connectable to a second fluid system;
a fluid passageway (central bore) that fluidly connects the first portion and the second portion to permit fluid communication between the first fluid system and the second fluid system via the quick connect fluid connector; and
bearings (25, 27), engaged with and between the first portion and the second portion wherein the first portion and the second portion are rotatable relative to one another about a longitudinal axis (see at least abstract) and the first portion and the second portion are longitudinally displaceable relative to one another along the longitudinal axis (see at least abstract which discloses rod 2 being axially displaceable to the first portion 1), and the bearings are longitudinally spaced from one another (shown in fig. 1) .
In regards to claim 4, Ott further discloses the first portion is a housing with a port (34) that is mechanically and fluidly connectable to the first fluid system;
the second portion is a shaft that is disposed within the housing (shown in fig. 1), an end of the shaft is mechanically connectable to the quick connect fluid connector, and the shaft includes at least a portion of the fluid passageway (central bore shown in fig. 1).
In regards to claim 7, Ott further discloses the housing has a housing first end, a housing second end, and the longitudinal axis extends from the housing first end to the housing second end;
a housing passageway (central bore) formed in the housing along the longitudinal axis, the housing passageway extending through the housing first end;
the port is in fluid communication with the housing passageway (shown in fig. 1);
the shaft is disposed in the housing passageway, the shaft having a shaft first end (12a), a shaft second end, and a shaft axis that is coaxial to the longitudinal axis;
the shaft first end is connectable to the quick connect fluid connector;
the shaft is rotatable relative to the housing about the shaft axis, and the shaft is longitudinally displaceable relative to the housing in a direction parallel to the shaft axis (see at least abstract);
a first stop (see at “29”) that limits longitudinal displacement of the shaft relative to the housing in a first longitudinal direction and a second stop (see column 6, lines 12-21) which states that the shaft 2 is preventing from moving further longitudinally than shown in fig. 4) that limits longitudinal displacement of the shaft relative to the housing in a second longitudinal direction; and
the fluid passageway includes a shaft fluid passageway formed in the shaft along the shaft axis and extending from the shaft first end in a direction toward the shaft second end, the shaft fluid passageway is in fluid communication with the port (shown in fig. 4).
In regards to claim 8, Ott further discloses the port is formed in a side of the housing between the housing first end and the housing second end (shown in fig. 1); and further comprising:
a first seal (see seals on both side of port “34”) that seals between the shaft and the housing, the first seal is located between the port and the housing first end;
a second seal that seals between the shaft and the housing, the second seal is located between the port and the housing second end (see seals on both side of port “34”); and
the shaft fluid passageway of the shaft includes a transverse portion (36) that exits through the shaft between the first seal and the second seal thereby creating a pressure balance zone between the first seal and the second seal.
In regards to claim 9, Ott further discloses the shaft second end includes a crumple zone (29).
In regards to claim 12, Ott discloses a combination, comprising: 
the quick connect fluid connector swivel of claim 1 (see above); and 
a quick connect fluid connector (20a) connected to the second portion, the quick connect fluid connector includes a fluid passageway (21) that is in fluid communication with the fluid passageway.
In regards to claim 13, Ott further discloses the second portion and the quick connect fluid connector are detachably mechanically connected to one another (shown in fig. 1).

Allowable Subject Matter
Claims 10 and 14-19 are allowed.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 10-11, filed 28 October 2022, with respect to the Cooley reference have been fully considered and are persuasive.  The rejection has been withdrawn. 
Applicant's remaining arguments filed 28 October 2022 with respect to Ott have been fully considered but they are not persuasive. 
Applicant argues that Ott does not disclose bearings engaged with and between the first portion and the second portion, and where the first portion and the second portion are longitudinally displaceable relative to one another. The examiner disagrees. As stated above, the second portion is being considered as both elements 2 and 3 of Ott. As shown in fig. 1, the bearings (25, 27) are located between elements 1 and 3 and are engaged with each, and thus are “engaged with and between the first and second portions” as required by claim 1 regardless of if they are engaged with the rod element 2 or not. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        11/07/2022